DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to After Final Amendment
This Office Action is responding to applicant’s After Final amendment filed on 7/23/2021.  Claims 3-7 and 9 have been cancelled.

Response to Arguments
The 112 rejection has been withdrawn in view of Examiner’s Amendment.  The Greenberg reference has been withdrawn in view of Examiner’s Amendment.  See Interview Summary for all details.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Morland Fischer on 8/6/2021 and 8/10/2021.
The application has been amended as follows: 

Regarding independent claim 1, line 19, delete “so as to lie flush around the front of the curved oral appliance” and replace with --so as to lie flush with and extend continuously and entirely vertically and horizontally around the front of the curved oral appliance--.
Regarding independent claim 12, line 5, after the term “oral appliance”, insert --and adapted to be placed within the mouth of the individual--.
Regarding independent claim 12, line 19, delete “said rear impression forming stop lies flush around the front of the curved oral appliance” and replace with --said front impression forming stop lies flush with and extends continuously and entirely vertically and horizontally around the front of the curved oral appliance--.

Allowable Subject Matter
Claims 1-2, 8, and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 12, the art of record when considered alone or in combination neither anticipates nor renders obvious a combination or a method comprising a front impression forming stop having a curved configuration that also matches the curved configuration of said oral appliance so as to lie completely flush with and extend continuously and entirely vertically and horizontally around the front of the curved oral appliance, in combination with all other features recited in the claims.
Regarding dependent claims 2, 8, and 10-11, they are allowed due to their dependencies on independent claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Greenberg of U.S. Patent No. 3,692,025 discloses a mouthguard (10) comprising a lip guard (14), Figures 1-2 illustrates curved surface (54) of forward boss (38) in lip protector (14) matches with curvature of anterior flange (16).  Figure 3 illustrates curved surface (54) extends continuously and entirely horizontally around the curvature of anterior flange (16), Figure 4 illustrates the curved surface (54) does not extend continuously and entirely vertically in the curvature of anterior flange (16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/            Examiner, Art Unit 3786